Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest an apparatus for labeling a package that comprises a first motor having a motor shaft to cause the axial movements of the punch stem.
Cockram et al (EP 0090631) discloses an apparatus for labeling a package that comprises an advancing device, an application device that comprises an oscillating punch having a punch stem, a punch foot, a guide element on which the punch stem is mounted axially and a holder. Cockram does not teach or suggest an apparatus for labeling a package that comprises a first motor having a motor shaft to cause the axial movements of the punch stem.
Bremmer, Jr. et al (US Patent 3,951,061) discloses an electric motor having a motor shaft, a gear reducer driven by the motor shaft and having an output shaft, drive means connected to the output shaft and responsive to starting and stopping of the electric motor for advancing the strip along a predetermined path in predetermined increments each corresponding to a printing cycle. Bremmer, Jr. does not teach or suggest an apparatus for labeling a package that comprises a first motor having a motor shaft to cause the axial movements of the punch stem.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746